Citation Nr: 1039973	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the right 
foot and heel, to include as secondary to the service-connected 
cervical spine traumatic arthritis, limitation of motion of the 
lumbar spine, and tendonitis of the right ankle.

2.  Entitlement to service connection for arthritis of the right 
leg, to include as secondary to the service-connected cervical 
spine traumatic arthritis, limitation of motion of the lumbar 
spine, and tendonitis of the right ankle.

3.  Entitlement to service connection for arthritis of the right 
hip, to include as secondary to the service-connected cervical 
spine traumatic arthritis, limitation of motion of the lumbar 
spine, and tendonitis of the right ankle.

4.  Entitlement to service connection for arthritis of the right 
hand, to include as secondary to the service-connected cervical 
spine traumatic arthritis, limitation of motion of the lumbar 
spine, and tendonitis of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran had verified active duty service from June 1971 to 
February 1984 and from January 1991 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board previously remanded this 
case in July 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND
 
The United States Court of Appeals for Veterans Claims (Court) 
has determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with remand 
orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  
The Board notes that, in multiple respects, the AMC did not 
comply with the July 2009 remand orders.

First, in the July 2009 remand, the Board requested a VA 
examination addressing the disabilities of the right foot and 
heel, right leg, right hip, and right hand, with opinions as to 
whether it was at least as likely as not (e.g., a 50 percent or 
greater probability) that each of the diagnosed disorders was 
etiologically related to either: (1) the Veteran's periods of 
active service, or (2) his service-connected cervical spine, 
lumbar spine, or right ankle disorders, in terms of either direct 
causation or aggravation.  With all four disorders, the examiner 
who conducted the subsequent February 2010 VA examination 
provided opinions in terms of direct service connection but 
offered no opinions whatsoever as to whether the four claimed 
disorders were caused or worsened as secondary to the three 
listed service-connected disorders. 

The Board also notes that the February 2010 VA examiner, 
depending on the claimed disability, either provided no rationale 
for his conclusions or cited only the length of time between 
service or treatment.  As the Veteran appears to have linked 
several of these disorders to an in-service fall from a 
helicopter, it is essential that his own lay contentions as to 
continuity of symptomatology since service be fully considered by 
a VA examiner in addressing the question of in-service etiology.  
Recent decisions by the Court and the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) have 
underscored the importance of considering the credibility and 
competency of claimants and their lay contentions.  See Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As a final matter, the Board in its prior remand requested that 
the RO/AMC readjudicate the claims with consideration under 
38 C.F.R. § 3.310 (2009) with regard to the service-connected 
cervical spine traumatic arthritis, limitation of motion of the 
lumbar spine, and tendonitis of the right ankle.  The June 2010 
Supplemental Statement of the Case, however, reflects that the 
AMC considered 38 C.F.R. § 3.310 only with regard to the cervical 
spine disorder and did not address the claimed causal role of the 
lumbar spine and right ankle disorders.  This deficiency in the 
Supplemental Statement of the Case reflects a procedural defect 
requiring correction on remand.  38 C.F.R. §§ 19.9, 19.31 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed right foot and 
heel, right leg, right hip, and right hand  
disorders.  The Veteran's claims file must 
be made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  The 
examiner should discuss with the Veteran 
the relative timeframe for the onset of 
symptoms, as well as any events in service 
or afterwards leading to such symptoms.

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding each of the claimed 
disorders.  If the Veteran is not found to 
have a disability corresponding to one or 
more of the claimed disorders, the examiner 
should so state.  The examiner is also 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that 
each of the diagnosed disorders is 
etiologically related to: (1) the Veteran's 
periods of active service, or (2) his 
service-connected cervical spine, lumbar 
spine, or right ankle disorders, in terms 
of either direct causation or aggravation 
(i.e., worsening).  These questions should 
also be addressed for any disability 
manifest on or after the receipt of the 
Veteran's claim (in October 2005) but now 
resolved.  See McClain v. Nicholson, 21 Vet 
App 319 (2007).  The Veteran's own lay 
contentions as to the onset of symptoms 
should be considered by the examiner in 
rendering these opinions.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the Veteran's claims for 
service connection for right foot and heel, 
right leg, right hip, and right hand 
disorders, to include as secondary to 
cervical spine, lumbar spine, and right 
ankle disorders, should be readjudicated.  
If the determination of one or more of 
these claims remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




